DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    133
    568
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on January 19th 2021. Claims 1-12 are pending examination. Claims 9-12 are new.

Response to Arguments
5.	The objection to the title has been withdrawn in view new title submitted by 
6.	The double patenting rejection has been withdrawn in view terminal disclaimer filed by application on January 19th 2021 and approved on January 19th 2021.

7.	Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (hereafter Thompson) US 20160182850 A1.


Regarding Claim 2, Thompson disclosed, the wearable device of Claim 1, wherein the external terminal is a server of an investigation headquarters (Thompson: ¶ 29, 37).  

Regarding Claim 3, Thompson disclosed, the wearable device of Claim 1, wherein in response to determining that the at least one default event has 

Regarding Claim 6, Thompson disclosed, the wearable device of Claim 3, wherein the controller has an action table registering a plurality of actions, and transmits the message when the at least one default event detected by the motion sensor shows an action of the plurality of actions registered in the action table (Thompson: ¶s 38, 45).  

Regarding Claim 7, Thompson disclosed, the wearable device of Claim 3, further comprising: a position information acquirer that acquires position information of the wearable device, wherein the controller acquires the position information of the wearable device corresponding to a detection time of the at least one default event, and transmits the position information of the wearable device to the external terminal (Thompson: ¶s 28, 36).  

Regarding Claim 8, Thompson disclosed, an information notification method using a wearable device comprising: capturing video of a subject on a front side of a user of the wearable device and recording the captured video on a recorder (Thompson: ¶s 3, 76); acquiring, during the recording of the captured video, information regarding motion of the user in association with the captured video and detecting at least one default event (Thompson: ¶s 25, 69); determining, during the recording of the captured video and based on the information 
 
Regarding Claim 9, Thompson disclosed, a wearable device, comprising: a controller configured to: determine, during recording of a video of a subject captured by a video camera, whether at least one default event occurred during capture of the video, determining whether the at least one default event occurred during the capture of the video being based on information regarding motion of a user acquired by a motion sensor (Thompson: ¶s 3, 25, 30, 69); and in response to determining that the at least one default event occurred, transmitting, during the recording of the captured video, the captured video to an external terminal (Thompson: ¶ 21, 36).  

Regarding Claim 10, Thompson disclosed, the wearable device of Claim 1, wherein controller: determines that streaming the captured video is set (Thompson: ¶s 3, 25, 69); and in response to determining that streaming the captured video is set, transmits, during the recording of the captured video, the captured video to the external terminal (Thompson: ¶s 72, 74).  



Regarding Claim 12, Thompson disclosed, the wearable device of Claim 9, wherein controller is configured to: determine that streaming the captured video is set (Thompson: ¶s 3, 25, 69); and in response to determining that streaming the captured video is set, transmit, during the recording of the captured video, the captured video to the external terminal (Thompson: ¶s 72, 74).

Allowable Subject Matter
9.	Claims 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 23, 2021